DETAILED ACTION

Status of Claims

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This action is in reply to the remarks/arguments for Application 16/849,714 filed on 15 April 2020.
Claims 1-20 are currently pending and have been examined.

Information Disclosure Statement
The Information Disclosure Statement filed 8 May 2021 has been considered. An initialed copy of the Form 1449 are enclosed herewith.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

“… issuing first investment units of a first loan investment and assigning the first investment units to a first investor and a second investor, the first loan investment being a first loan to a first property owner and secured by first property of the first property owner, the first loan being funded by the first and the second investor; issuing second investment units of a second loan investment and assigning the second investment units to a third investor and a fourth investor, the second loan investment being a second loan to a second property owner and secured by second property of the second property owner, the second loan being funded by the third and the fourth investor, the second property being remote from the first property and the first investor, second investor, third investor and fourth investor being remote from each other; listing the first investment units and the second investment units on a transactional exchange; registering and authenticating a potential investor on the transactional exchange; providing information through the transactional exchange to the potential investor regarding the first loan investment and the second loan investment; receiving a purchase request from the potential investor to purchase a first number of first investment units at a first price; confirming the first investor's interest to sell the first number of first investment units at the first price to the potential investor; conducting a trade between the first investor and the potential investor for the first number of first investment units; determining a second price for the first investment units based, at least in part, on the trade; and updating the listing of the first investment units on the transactional exchange …”. Accordingly, the claim recites an abstract idea (See 2019 Revised Patent Subject Matter Eligibility Guidance). Hence, claim 1 is not patent eligible.

This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim such as a “processor”, “computer readable medium” “network interface”, “memory”, represent the use of a computer as a tool to perform an abstract idea and/or does no more than generally link the abstract idea to a particular field of use. Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e. automate) implement the acts of using rules and/or instructions to facilitate issuing and assigning investment units of a loan investment backed by property to investors, listing the investment units on a transactional exchange, conducting a trade between investors, determining a price for the investment units based on the trade, and updating listing data/information.

When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself.  Viewed as a whole, the combination of elements recited in the claims merely describe the concept of using rules and/or instructions to facilitate issuing and assigning investment units of a loan investment backed by property to investors, listing the investment units on a transactional exchange, conducting a trade between investors, determining a price for the investment units based on the trade, and updating listing data/information using computer technology. Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). 

Independent claim 10 recites substantially the same limitations as claim 1 above and is ineligible for the same reasons. The subject matter of claim 10 corresponds to the subject matter of claim 1 in terms of a method (e.g., process). Therefore the reasoning provided for claim 1 applies to claim 10 accordingly.  

In addition, the claim fails to recite the hardware and/or devices necessary to enable the method steps being implemented by said ‘computer system’ to realize any functionality and it is unclear that the scope of such terms are limited to hardware, as is interpreted by those skilled in the art. Implementation by a computer system may be broadly interpreted to include implementation by non-hardware devices or apparatus such as software or program instructions which are not statutory.

Independent claim 20 recites substantially the same limitations as claim 1 above and is ineligible for the same reasons. The subject matter of claim 20 corresponds to the subject matter of claim 1 in terms of a system (e.g., machine). Therefore the reasoning provided for claim 1 applies to claim 20 accordingly.  

Dependent claims 2-9 and 11-19 add further details and contain limitations that narrow the scope of the invention. However, these details do not result in significantly more than the abstract idea itself. As explained in the December 16, 2014 Interim Eligibility Guidance from the USPTO (in reference to the BuySAFE, Inc. v. Google, Inc. decision), further narrowing the details of an abstract idea does not change the § 101 analysis since a more narrow abstract idea does not make it any less abstract. 

For instance in claims 2 and 11, the step(s) comprising “receiving, from a first property owner system, a first loan request to be secured by the first property owned by the first property owner of the first property owner system, the first loan request including first property information identifying the first property, the first property owner system being remote; assessing a first value of the first property based, at least in part, on the property information of the first property; providing first loan terms to the first property owner system and requesting agreement; receiving a first agreement to the first loan terms from the first property owner system; publishing a first particular loan opportunity among a plurality of different loan opportunities, the first particular loan opportunity being based on agreed first loan terms and the first property information, the plurality of different loan opportunities being searchable through an interface provided by an investment system; providing different loan opportunities of the plurality of different loan opportunities based on a first query received from remote systems; in response to receiving selections of the first particular loan opportunity from the plurality of different loan opportunities by a first investor system and a second investor system, the first investor system being operated by the first investor, the second investor system being operated by the second investor, providing details of the first particular loan opportunity including at least some of the property information identifying the first property to the first investor system and the second investor system, the first investor system and the second investor system being remote from each other and operated by the first investor and the second investor, respectively; receiving a first commitment from the first investor system to partially fund a first partial funding of a loan amount associated with the first particular loan opportunity and a second commitment from the second investor system to partially fund a second partial funding of the loan amount associated with the first particular loan opportunity; enabling a first loan to a first user of the first property owner system when the loan amount associated with the first particular loan opportunity is completely funded; distributing, every day, daily returns to the first and second investors, a first amount of the daily returns of the first investor being based on an amount of the first partial funding of the loan amount and a second amount of the daily returns of the second investor being based on an amount of the second partial funding of the loan amount; and receiving first loan payments from the first user and distributing the daily returns from the first loan payments”, is a further refinement of certain methods of organizing human activity – fundamental economic principles, practices or concepts; managing personal behavior of relationships or interactions between people (including social activities, teachings, following rules or instructions), because it merely describes intermediate steps as well as further rules and/or instructions used in the process. 

In claims 3, 12 and 13, the step(s) comprising “updating destinations of daily returns of the first loan payments in order for the potential investor to receive the daily returns after the trade; and distributing at least some of the daily returns from the first loan payments to the potential investor”, is a further refinement of certain methods of organizing human activity – fundamental economic principles, practices or concepts; managing personal behavior of relationships or interactions between people (including social activities, teachings, following rules or instructions), because it merely describes intermediate steps as well as further rules and/or instructions used in the process. 

In claims 4 and 14, the step(s) comprising “wherein confirming the first investor's interest to sell the first number of first investment units at the first price to the potential investor comprises: establishing a communication channel between the first investor and the potential investor to enable them to negotiate an agreement to trade; and storing the communication between the first investor and the potential investor over the communication channel as evidence of the agreement”, is a further refinement of certain methods of organizing human activity – fundamental economic principles, practices or concepts; managing personal behavior of relationships or interactions between people (including social activities, teachings, following rules or instructions), because it merely describes intermediate steps as well as further rules and/or instructions used in the process. 

In claims 5 and 15, the step(s) comprising “generating a trade contract at least between the first investor and the potential investor including terms of the agreement and enabling the first investor and the potential investor to indicate their approval”, is a further refinement of certain methods of organizing human activity – fundamental economic principles, practices or concepts; managing personal behavior of relationships or interactions between people (including social activities, teachings, following rules or instructions), because it merely describes intermediate steps as well as further rules and/or instructions used in the process. 

In claims 6 and 16, the step(s) comprising “wherein in the communication channel is encrypted”, is a further refinement of certain methods of organizing human activity – fundamental economic principles, practices or concepts; managing personal behavior of relationships or interactions between people (including social activities, teachings, following rules or instructions), because it merely describes intermediate steps as well as further rules and/or instructions used in the process. 

In claims 7 and 17, the step(s) comprising “updating destinations of daily returns and determining the second price for the first investment units takes place at a particular time once a day”, is a further refinement of certain methods of organizing human activity – fundamental economic principles, practices or concepts; managing personal behavior of relationships or interactions between people (including social activities, teachings, following rules or instructions), because it merely describes intermediate steps as well as further rules and/or instructions used in the process. 

In claims 8 and 18, the step(s) comprising “wherein registering and authenticating the potential investor comprises receiving from the potential investor an indication that the potential investor is an accredited investor”, is a further refinement of certain methods of organizing human activity – fundamental economic principles, practices or concepts; managing personal behavior of relationships or interactions between people (including social activities, teachings, following rules or instructions), because it merely describes intermediate steps as well as further rules and/or instructions used in the process. 

In claims 9 and 19, the step(s) comprising “maintaining the purchase request as being open for purchasing for a predetermined period of time, the predetermined period of time being indicated by the purchase request”, is a further refinement of certain methods of organizing human activity – fundamental economic principles, practices or concepts; managing personal behavior of relationships or interactions between people (including social activities, teachings, following rules or instructions), because it merely describes intermediate steps as well as further rules and/or instructions used in the process. 

Viewed individually and in combination, these additional elements do not provide meaningful limitations to transform the abstract idea such that the claims amount to significantly more than the abstraction itself.

Accordingly, the present pending claims are not patent eligible and are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections – 35 USC § 102  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective Filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Toffey et al., US 2009/0281952 A1 (“Toffey”).

Re Claim 1: Toffey discloses a non-transitory computer readable medium comprising instructions executable by a processor, the instructions being executable to perform a method, the method comprising: 

issuing first investment units of a first loan investment and assigning the first investment units to a first investor and a second investor, the first loan investment being a first loan to a first property owner and secured by first property of the first property owner, the first loan being funded by the first and the second investor; 

issuing second investment units of a second loan investment and assigning the second investment units to a third investor and a fourth investor, the second loan investment being a second loan to a second property owner and secured by second property of the second property owner, the second loan being funded by the third and the fourth investor, the second property being remote from the first property and the first investor, second investor, third investor and fourth investor being remote from each other; 

listing the first investment units and the second investment units on a transactional exchange; 

registering and authenticating a potential investor on the transactional exchange; 

providing information through the transactional exchange to the potential investor regarding the first loan investment and the second loan investment; 

receiving a purchase request from the potential investor to purchase a first number of first investment units at a first price; confirming the first investor's interest to sell the first number of first investment units at the first price to the potential investor; 

conducting a trade between the first investor and the potential investor for the first number of first investment units; 

determining a second price for the first investment units based, at least in part, on the trade; and 

updating the listing of the first investment units on the transactional exchange. 

(Toffey, FIG. 9-11; ¶¶[0012-0017]
Re Claim 2: Toffey discloses the non-transitory computer readable medium of claim 1. Toffey further discloses:

receiving, from a first property owner system, a first loan request to be secured by the first property owned by the first property owner of the first property owner system, the first loan request including first property information identifying the first property, the first property owner system being remote; 

assessing a first value of the first property based, at least in part, on the property information of the first property; 

providing first loan terms to the first property owner system and requesting agreement; 

receiving a first agreement to the first loan terms from the first property owner system; 

publishing a first particular loan opportunity among a plurality of different loan opportunities, the first particular loan opportunity being based on agreed first loan terms and the first property information, the plurality of different loan opportunities being searchable through an interface provided by an investment system; 

providing different loan opportunities of the plurality of different loan opportunities based on a first query received from remote systems; 

in response to receiving selections of the first particular loan opportunity from the plurality of different loan opportunities by a first investor system and a second investor system, the first investor system being operated by the first investor, the second investor system being operated by the second investor, providing details of the first particular loan opportunity including at least some of the property information identifying the first property to the first investor system and the second investor system, the first investor system and the second investor system being remote from each other and operated by the first investor and the second investor, respectively; 

receiving a first commitment from the first investor system to partially fund a first partial funding of a loan amount associated with the first particular loan opportunity and a second commitment from the second investor system to partially fund a second partial funding of the loan amount associated with the first particular loan opportunity; 

enabling a first loan to a first user of the first property owner system when the loan amount associated with the first particular loan opportunity is completely funded; 

distributing, every day, daily returns to the first and second investors, a first amount of the daily returns of the first investor being based on an amount of the first partial funding of the loan amount and a second amount of the daily returns of the second investor being based on an amount of the second partial funding of the loan amount; and 

receiving first loan payments from the first user and distributing the daily returns from the first loan payments. 
(Toffey, FIG. 9-11; ¶¶[0012-0017]
Re Claim 3: Toffey discloses the non-transitory computer readable medium of claim 2. Toffey further discloses:

updating destinations of daily returns of the first loan payments in order for the potential investor to receive the daily returns after the trade; 

distributing at least some of the daily returns from the first loan payments to the potential investor. 

(Toffey, FIG. 9: “Update Quotes”; ¶[0058])
Re Claim 4: Toffey discloses the non-transitory computer readable medium of claim 1. Toffey further discloses:

wherein confirming the first investor's interest to sell the first number of first investment units at the first price to the potential investor comprises: 

establishing a communication channel between the first investor and the potential investor to enable them to negotiate an agreement to trade; and 

storing the communication between the first investor and the potential investor over the communication channel as evidence of the agreement. 
(Toffey, ¶¶[0017-0018]
Re Claim 5: Toffey discloses the non-transitory computer readable medium of claim 4. Toffey further discloses:

generating a trade contract at least between the first investor and the potential investor including terms of the agreement and enabling the first investor and the potential investor to indicate their approval. 

(Toffey, ¶¶[0011]
Re Claim 6: Toffey discloses the non-transitory computer readable medium of claim 5. Toffey further discloses:

wherein in the communication channel is encrypted. 

(Toffey, ¶¶[0010, 0017, 0018, 0036]
Re Claim 7: Toffey discloses the non-transitory computer readable medium of claim 3. Toffey further discloses:

updating destinations of daily returns and determining the second price for the first investment units takes place at a particular time once a day. 

(Toffey, FIG. 9: “Update Quotes”; ¶[0058])
Re Claim 8: Toffey discloses the non-transitory computer readable medium of claim 1. Toffey further discloses:

wherein registering and authenticating the potential investor comprises receiving from the potential investor an indication that the potential investor is an accredited investor. 
(Toffey, Abstract; ¶[0012])
Re Claim 9: Toffey discloses the non-transitory computer readable medium of claim 1. Toffey further discloses:

maintaining the purchase request as being open for purchasing for a predetermined period of time, the predetermined period of time being indicated by the purchase request. 

(Toffey, ¶[0007])
Re Claim 10:  Claim 10, as best understood by the Examiner, encompasses the same or substantially the same scope as claim 1. Accordingly, claim 10 is rejected in the same or substantially the same manner as claim 1.

Re Claim 11: Claim 11, as best understood by the Examiner, encompasses the same or substantially the same scope as claim 2. Accordingly, claim 11 is rejected in the same or substantially the same manner as claim 2.

Re Claim 12: Claim 12, as best understood by the Examiner, encompasses the same or substantially the same scope as claim 3. Accordingly, claim 12 is rejected in the same or substantially the same manner as claim 3.

Re Claim 13: Claim 13, as best understood by the Examiner, encompasses the same or substantially the same scope as claim 3. Accordingly, claim 13 is rejected in the same or substantially the same manner as claim 3.

Re Claim 14: Claim 14, as best understood by the Examiner, encompasses the same or substantially the same scope as claim 4. Accordingly, claim 14 is rejected in the same or substantially the same manner as claim 4.

Re Claim 15: Claim 15, as best understood by the Examiner, encompasses the same or substantially the same scope as claim 5. Accordingly, claim 15 is rejected in the same or substantially the same manner as claim 5.

Re Claim 16: Claim 16, as best understood by the Examiner, encompasses the same or substantially the same scope as claim 6. Accordingly, claim 16 is rejected in the same or substantially the same manner as claim 6.

Re Claim 17: Claim 17, as best understood by the Examiner, encompasses the same or substantially the same scope as claim 7. Accordingly, claim 17 is rejected in the same or substantially the same manner as claim 7.

Re Claim 18: Claim 18, as best understood by the Examiner, encompasses the same or substantially the same scope as claim 8. Accordingly, claim 18 is rejected in the same or substantially the same manner as claim 8.

Re Claim 19: Claim 19, as best understood by the Examiner, encompasses the same or substantially the same scope as claim 9. Accordingly, claim 19 is rejected in the same or substantially the same manner as claim 9.

Re Claim 20: Claim 20, as best understood by the Examiner, encompasses the same or substantially the same scope as claim 1. Accordingly, claim 20 is rejected in the same or substantially the same manner as claim 1.


Conclusion
Claims 1-20 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Clifford Madamba whose telephone number is 571-270-1239. The examiner can normally be reached on Mon-Thu 7:30-5:00 EST Alternate Fridays.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II, can be reached at 571-272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CLIFFORD B MADAMBA/Primary Examiner, Art Unit 3692